Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00241-CV

                               EX PARTE Rigoberto ACEVEDO

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18410
                          Honorable Gloria Saldaña, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We order that appellant, the State of Texas, pay all costs of this appeal.

       SIGNED June 25, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice